*61A motion "by the appellant for a rehearing was denied at the September term, 1867.
Cole, J.
It is claimed, on the motion for a rehearing, that the plaintiff was entitled to recover on the last tax deed offered in evidence. It is said that the effect of ch. 66, Laws of 1859, was to render railroad property within the city of Milwaukee, liable to special assessments. Assuming, for the purposes of the argument, that this was so, still it does not appear when the special taxes were levied, for the non-payment of which the land was sold on the 17th day of January, 1860. If they were levied before the law of 1859-went into operation, then manifestly that enactment can have no hearing upon the question. And because it does not appear that the special taxes were levied after the law of 1859 took effect, we do not consider the question so fully discussed by the counsel for the plaintiff, on the motion for a rehearing, before us. It therefore need not he further noticed.
By the Court. — Motion denied.